Citation Nr: 1757486	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 15, 2009, for the award of a 100 percent rating for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Barry Salzman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from June 1972 to June 1973.

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was held at the RO in February 2017.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

There was no pending claim for an increased rating for a psychiatric disability prior to May 15, 2009, and it is not factually ascertainable that there was an increase in the psychiatric disability during the year prior to May 15, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 15, 2009, for the award of a 100 percent rating for a psychiatric disability have not been met.  38 U.S.C. § 5110(a) (West 2012); 38 C.F.R. §§ 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

This appeal arises from the appellant's disagreement with the effective date assigned for an increased rating for a psychiatric disability.  The record reflects that the duty to assist has been satisfied.  The service treatment and personnel records, VA treatment and examination records, and post-service medical evidence identified have been associated with the record.  Neither the Veteran nor the representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's appeal. 

Legal Criteria

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

VA is required to identify and act on an informal claim.  38 U.S.C. § 5110(b)(3) (West 2012); 38 C.F.R. §§ 3.1(p), 3.155(a) (2017); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen if the medical reports relate to examination or treatment of a disability for which service connection has previously been established.  38 U.S.C. § 501(a); 38 C.F.R. § 3.157(b)(1).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C. 5110(b)(2); 38 C.F.R. 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

Factual Background and Analysis

Service connection was granted, and a 70 rating assigned, for a psychiatric disability in an August 1974 rating decision.  In an April 1977 rating decision, the rating was reduced to 30 percent effective April 12, 1977; the rating decision notes that the evidence was insufficient to evaluate the psychiatric disability from April 1, 1976, through April 11, 1977.  The evidence was again found insufficient to evaluate the Veteran effective October 1, 1979.  In June 1990, the Veteran filed a claim for increased rating.  In a September 1990 rating decision, the RO awarded a 10 percent rating effective May 31, 1990.  The rating decision notes that compensation for schizophrenia was terminated in 1979 for failure to report for an examination.  The record also notes that recent treatment records indicated that the Veteran had no treatment for schizophrenia since the last review in 1977.  The Veteran did not appeal the rating or effective date assigned for the psychiatric disability.  In a June 2001 rating decision, the RO denied a rating in excess of 10 percent for a psychiatric disability.  The Veteran did not appeal the rating or effective date assigned for the psychiatric disability.  On May 15, 2009, VA received an informal claim for increased rating for the psychiatric disability.  In connection with this claim, the RO obtained treatment and examination records and awarded a 100 percent rating effective May 15, 2009, the date of receipt of the claim.  The Veteran contends that an earlier effective date is warranted.  

The Board finds May 15, 2009, is the appropriate "date of claim."  There was no pending claim for an increased rating prior to May 15, 2009.  Notably, the previous formal and informal claims were adjudicated in now final decisions, most recently in 2001, and there are no medical records which could be interpreted as a pending claim for increase.  See 38 C.F.R. § 3.157 (2017).  Additionally, nothing in the record could be taken as a timely notice of disagreement.  

The Veteran contends that an effective date of December 1980 is warranted because a claim was "reasonably raised" at that time by his release from incarceration.  The Veterans adds that his rating should not have been reduced during his incarceration and that if he had known he could file for an increased rating during or after his incarceration, he would have.  The record indicates that the Veteran filed for claims for increased rating in June 1990 and August 2000.  These claims were adjudicated in final decisions.  Specific to the June 1990 claim, the record documents that the June 1990 rating decision considered the record, including the prior termination of a compensable rating, and assigned a 10 percent rating effective May 31, 1990, and that the Veteran was notified of the decision and did not appeal the rating or effective date assigned for the psychiatric disability.  Thus, the Board finds there is no pending claim prior to May 15, 2009.  

As noted above, an effective date for an increase in compensation can only predate the date of receipt of the claim if there is a "factually ascertainable" increase in the condition in the year prior to the date of the receipt of the claim.  The record is absent any medical records dated during this period.  Thus, the Board finds the evidence does not suggest a factually ascertainable increase in the psychiatric disability during the one year period prior to the receipt of the claim for an increase rating.  Accordingly, an effective date earlier than May 15, 2009, is not warranted.


ORDER

An effective date earlier than May 15, 2009, for the award of a 100 percent rating for a psychiatric disability is denied.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


